Order filed December 9, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00019-CV
                                  ____________

      BAYTOWN AGAPE COMMUNITY SERVICES, INC., Appellant

                                       V.

                       CITY OF BAYTOWN, Appellee


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-18127

                                  ORDER

      The clerk’s record was filed March 15, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Order Vacating Judgment and Reviving Tax
Suit, signed October 18, 2022; and Final Judgment signed October 18, 2022.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 19, 2022, containing the above items.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Jewell, Poissant.